DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
In regard to claim 4, it is unclear as to how the second relief can be defined as being “placed on the neck” when claim 1 defines the second relief as being “arranged on an upper end of the collar”.
In regard to claim 13, it is unclear as to whether or not the bottle is intended to be part of the claimed combination, i.e., the language on 1 of claim 13 indicates the bottle is not intended to be claimed.  However, the language on the last two line of claim 13 seem to indicate the bottle is not intended to be claimed.  Should the Applicant intend to claim the bottle, an antecedent basis should therefor be defined.  Should the Applicant not intend to claim the bottle, “adapted to be”/ “for” language should be used when referring thereto.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10 and 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Fogueteiro et al. (hereinafter Fogueteiro).
In regard to claim 1, Fogueteiro discloses a cosmetic device of longitudinal axis comprising a bottle 20, 25 of product (see column 7, line 36) comprising a top free edge defining an opening and a detachable cap comprising a handle 50 arranged at a first end of a stem 41 and an applicator member 42 fastened to a second end of the stem 41 wherein the stem 41 comprises a first relief 46 able to removably engage in a second complementary relief 26G (see column 11, lines 23-26) arranged on the bottle between an open position where the application member can emerge from the bottle and a closed position where the application member is retracted in the bottle wherein the bottle comprises a collar 26 mounted on a reservoir (defined within bottle 20, 25) and the second complementary relief 26G is arranged on an “upper end” of the collar (the “lower end” of the collar being defined by element 26D)
In regard to claim 2, the second complementary relief 26G extends from the top free edge of the bottle (wherein the collar is considered to be part of the bottle).
In regard to claim 3, the “second complementary” (i.e., “first”, see the objection to claim 3 above) relief 46 extends outward the stem perpendicularly to the X axis.
In regard to claim 4, the bottle includes a neck/collar 26 and the second complementary relief 26G is placed on the neck/collar.
In regard to claim 6, the second complementary relief 26G of the bottle comprises a recess, i.e. element 46 will form a recess in element 26G (see column 11, lines 23-26).
In regard to claim 7, the first relief of the stem 46 comprises a protrusion.
In regard to claim 10, the bottle includes a socket 25 and/or 26 extending around the stem.
In regard to claim 13, as discussed above, the Fogueteiro device includes a cap for a bottle wherein the cap includes a handle, stem, application member, first relief able to engage a second complementary relief on the bottle and a collar wherein the reliefs are mechanically engaged as claimed.

Claims 1, 2, 4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigel et al. (US 2015/0071696, hereinafter Weigel).
In regard to claim 1, Weigel discloses a cosmetic device of longitudinal axis comprising a bottle 7 of product comprising a top free edge defining an opening and a detachable cap comprising a handle (viewing Figure 21, the portion of element 3 positioned to the left  of the portion of element 20 having windows 11 therein defines the handle) arranged at a first end of a stem (viewing Figure 21, the portion of element 3 positioned to the right of the portion of element 20 having windows 11therein defines the stem) and an applicator member 23 fastened to a second end of the stem wherein the stem comprises a first relief 6 able to removably engage in a second complementary relief 5 arranged on the bottle between an open position where the application member can emerge from the bottle and a closed position where the application member is retracted in the bottle wherein the bottle comprises a collar (defined by the neck of the bottle, see Figure 1 and the second complementary relief 5 is arranged on an “upper end” of the collar (the “lower end” of the collar being defined when the bottom of the collar/neck joins the body of the container.
In regard to claim 2, the second complementary relief 5 extends from the top free edge of the bottle (wherein the collar is part of the bottle).
In regard to claim 4, the bottle includes a neck/collar and the second complementary relief 5 is placed on the neck (see Figure 1).
In regard to claim 6, the second relief 5 of the bottle comprises a recess (1.€., a recess is formed between the protrusions 5).
In regard to claim 7, the first relief 6 of the stem comprises a protrusion.
In regard to claim 8, the second complementary relief 5 of the bottle defines a sliding path (adjacent protrusion 5) suitable for guiding the movement of the first relief 6 of the stem parallel to the X axis between high and low positions.
In regard to claim 9, the sliding path comprises two sectors of sliding path extending in two distinct directions (i.e., the sliding path extend adjacent projection 5 then along the bottom of projection 5).
In regard to claim 11, the bottle includes two second complementary reliefs 5 symmetrically opposed to one another with respect to the longitudinal axis.
In regard to claim 12, the cap is mounted removably on the bottle by a bayonet system (defined by elements 5 and 6, see the title).
In regard to claim 13, as discussed above, the Weigel device includes a cap having a handle, stem, application member and first end second complementary reliefs structured as claimed wherein the reliefs are mechanically engaged as claimed.
In regard to claim 14, the Weigel reference discloses the process of the first “snap-fitting” the relief 6 in the second relief 5 (see paragraph 0079 which defines a “click and close” type closure.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
The Applicant contends the Fogueteiro and Weigel reference are no longer applicable against claim 1 in that these references do not disclose the claimed collar, however, as discussed above in detail, both the Fogueteiro and Weigel references disclose the bottle includes a collar having the second relief on the upper end thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lhoyer reference is cited as being directed to the state of the art as a teaching of a cosmetic bottle having a collar 38 thereon which connects cap 24 to bottle 12.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
6/28/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754